EXHIBIT 10.4




AMENDED & RESTATED EMPLOYMENT AGREEMENT
(Jonathan A. Muhtar)
This AMENDED & RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
this 20th day of August, 2018, by and between RED ROBIN GOURMET BURGERS, INC., a
Delaware corporation (the “Company”), and Jonathan A. Muhtar (“Executive”).
RECITAL
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, effective as of December 14, 2015, as amended by the Amendment to
Employment Agreement, effective as of March 31, 2016 and the Second Amendment to
Amended Employment Agreement, effective as of July 25, 2017 (the “Original
Employment Agreement”); and
WHEREAS, The Company sponsors and maintains The Red Robin Gourmet Burgers, Inc.
Change In Control Severance Plan (the “Plan”); and
WHEREAS, the Executive desires to participate in the Plan and understands that
the Executive must agree to the terms of this Agreement in order to become a
participant in the Plan; and
WHEREAS, the Company and Executive mutually desire to amend and restate the
Original Employment Agreement in accordance with the terms and conditions
hereof.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:
AGREEMENT
1.    Employment Period. The Company, through its wholly-owned subsidiary, Red
Robin International, Inc., a Nevada corporation (“RRI”), hereby employs
Executive, and Executive hereby accepts such employment, upon the terms and
conditions hereinafter set forth. The term of Executive’s employment hereunder
shall be deemed to have commenced on December 14, 2015 (the “Effective Date”),
and shall continue indefinitely, subject to termination as provided herein (such
term being referred to herein as the “Employment Period”). Executive and the
Company acknowledge that, except as may otherwise be provided by this Agreement
or under any other written agreement between Executive and the Company, the
employment of Executive by the Company and RRI is “at will” and Executive’s
employment may be terminated by either Executive or the Company at any time for
any reason, or no reason. RRI shall be the “employer” for tax, legal reporting,
payroll processing and similar purposes.
2.    Position and Duties.
(a)    During the Employment Period, Executive shall be employed as and hold the
title of Executive Vice President and Chief Concept Officer (“Chief Concept
Officer”) of the Company, with such duties and responsibilities that are
customary for public company chief marketing officer





--------------------------------------------------------------------------------





positions. In addition, the Chief Executive Officer may assign Executive such
duties and responsibilities that are not substantially inconsistent with his
position as Chief Concept Officer of the Company.
(b)    During the Employment Period, Executive shall devote substantially all of
his skill, knowledge and working time to the business and affairs of the Company
and its subsidiaries; provided that in no event shall this sentence prohibit
Executive from performing personal and charitable activities and any other
activities approved by the Board, so long as such activities do not materially
and adversely interfere with Executive’s duties for the Company and are in
compliance with the Company’s policies. Executive shall perform his services at
the Company’s headquarters, presently located in Greenwood Village, Colorado.
Executive shall use his best efforts to carry out his responsibilities under
this Agreement faithfully and efficiently.
3.    Compensation.
(a)    Base Salary. During the Employment Period, Executive shall receive from
the Company an annual base salary (“Annual Base Salary”) at the rate of
$425,000.00, with such salary to be adjusted at such times, if any, and in such
amounts as recommended by the Chief Executive Officer and approved by the
Compensation Committee of the Board of Directors (the “Compensation Committee”);
provided, however, Executive’s annual base salary, even after any increases,
shall not be decreased without Executive’s prior written consent unless the
annual salaries of all other executive officers are proportionately decreased,
but in no event shall the Annual Base Salary be decreased (i) by more than ten
percent (10%) from Executive’s highest annual base salary; (ii) on or following
a Change in Control Event (as defined below); or (iii) during the one (1) year
period commencing with the Effective Date. Executive’s Annual Base Salary shall
be subject to annual review by the Chief Executive Officer and the Compensation
Committee during the Employment Term. The Company shall pay the Annual Base
Salary to Executive in accordance with the Company’s and RRI’s normal payroll
policy.
(b)    Annual Incentive Compensation. In addition to the Annual Base Salary,
Executive is eligible to receive an annual cash bonus each fiscal year during
the Employment Period as determined in accordance with the Company’s annual
incentive plan and as approved by the Compensation Committee (the “Annual
Bonus”). For the 2016 fiscal year, the Annual Bonus shall be targeted at up to
seventy percent (70%) of Executive’s Annual Base Salary. The actual amount of
any Annual Bonus shall depend on the level of achievement of the applicable
performance criteria established with respect to the Annual Bonus by the Board
and the Compensation Committee in their sole discretion. Notwithstanding the
foregoing, Executive shall be entitled to a guaranteed Annual Bonus for the 2015
fiscal year in the amount of $262,500, which amount shall be paid to Executive
in the first quarter of fiscal 2016.
(c)    Signing Bonus. No later than the thirtieth (30th) day following the
Effective Date, the Company shall pay to Executive a cash bonus of $200,000 (the
“Signing Bonus”).
(d)    Long-Term Incentive Awards. On the first business day of the calendar
quarter following the Effective Date or as soon thereafter as is
administratively practicable (the “Grant Date”), Executive will receive equity
awards pursuant to the Company’s Second Amended and


2



--------------------------------------------------------------------------------





Restated 2007 Performance Incentive Plan (the “Plan”) as follows (the “Sign-On
Equity Awards”): time-vested restricted stock units having a grant date target
value of $250,000, and time-vested non-qualified stock options having a grant
date target value of $250,000. Each equity award shall vest in equal one-third
(1/3rd) increments on the first, second, and third anniversaries of the Grant
Date, and shall be subject to such other terms and conditions as are set forth
in the Company’s standard award agreement for the applicable type of award. For
2016, Executive’s long-term incentive grant will be guaranteed at one hundred
and forty percent (140%) of Annual Base Salary, and will consist of the same
types of awards (currently restricted stock units, non-qualified stock options,
and long-term cash awards) and in the same proportions as 2016 grants to all
other members of the Company’s senior executive team. For subsequent fiscal
years, Executive shall be entitled to participate in such annual long-term
incentive awards as may be approved by the Board or the Compensation Committee
from time to time in accordance with the Company’s compensation plans.
(e)    Other Benefits.
(i)    Welfare and Benefit Plans. During the Employment Period: (A) Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company and RRI to the same extent as
other senior executive employees, including, among other things, participation
in the Company’s Non-Qualified Deferred Compensation Plan; and (B) Executive
and/or Executive’s family, as the case may be, shall be eligible to participate
in, and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs provided by the Company and RRI (including, to the extent
provided, without limitation, medical, prescription, dental, disability, salary
continuance, employee life insurance, group life insurance, accidental death and
travel accident insurance plans and programs) to the same extent as other senior
executive employees.
(ii)    Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable travel and other expenses
incurred by Executive in carrying out Executive’s duties under this Agreement,
provided that Executive complies with the policies, practices and procedures of
the Company and RRI for submission of expense reports, receipts or similar
documentation of the incurrence and purpose of such expenses.
(iii)    Paid Time Off. Executive shall be entitled to holidays and paid time
off in accordance with the Company’s holiday and paid time off policies
applicable to executive officers as in effect from time to time.
(iv)    Car Allowance. During the Employment Period, Executive shall be paid a
monthly car allowance in the gross amount of $850.00.
(v)    Moving and Relocation Expenses. It is expected that Executive shall
reside permanently in the Denver, Colorado metropolitan area during the
Employment Period. Employer will pay on Executive’s behalf relocation expenses
as set forth below (“Relocation Expenses”), subject to Employer’s customary
payroll practices and legal requirements regarding withholding, provided that
Relocation Expenses are incurred during Executive’s employment with the Company
and within one year of the Effective Date. The Company shall also provide
Executive with a tax gross-up for applicable federal, state and local taxes paid
by Executive in connection with the


3



--------------------------------------------------------------------------------





reimbursement provided under this Section 3(e)(v) and the tax gross-up payment
itself (the “Relocation Gross-Up”). The Relocation Gross-Up shall be paid no
later than March 15th of the year following the year in which the related
Relocation Expense was incurred. The Relocation Expenses shall include (A) new
loan financing fees, (B) up to one “point” on a new mortgage loan, and (C) other
costs associated with buying or selling a home. In addition, Relocation Expenses
shall be provided for (A) reasonable expenses actually incurred by Executive to
move personal effects from Nashville, Tennessee to the Denver, Colorado
metropolitan area, (B) reasonable costs incurred for round trips by Executive or
Executive’s spouse or both Executive and his spouse between Denver, Colorado and
Nashville, Tennessee to search for a home and effectuate the relocation and (C)
reimbursement for rent, electricity, gas and water expenses actually incurred by
Executive for interim housing in the Denver, Colorado metropolitan area for a
period of up to six months commencing on the Effective Date (or until such
earlier date as Executive is no longer incurring such interim housing expenses).
Notwithstanding the foregoing, Relocation Expenses shall not include “loss on
sale” protection for Executive’s current home. The Company’s total reimbursement
obligation in respect of the Relocation Expenses and Relocation Gross-Up shall
not exceed $175,000. Executive shall submit to the Company receipts and other
applicable documentation evidencing the Relocation Expenses promptly and in all
events no later than March 1st of the year following the year in which the
Relocation Expenses were incurred, and the Company shall remit payment for such
Relocation Expenses in accordance with its standard accounts payable practices,
but in any event no later than March 15th of the calendar year following the
calendar year in which the expense was incurred. Notwithstanding the foregoing,
in the event that (i) Executive remains employed through the first anniversary
of the Effective Date, (ii) Executive utilizes “Relocation Today” services for
Executive’s relocation needs, and (iii) the total Relocation Expenses and
Relocation Gross-Up are less than the $175,000, than Executive may request a
“Relocation Cash-Out” payment equal to one-half of the difference between (x)
$175,000 and (y) the actual amount of Relocation Expenses incurred and
Relocation Gross-Up. The Relocation Cash-Out shall be paid as soon as reasonably
practicable, but in all events prior to March 15, 2017. Executive shall not be
entitled to any Relocation Gross-Up on the Relocation Cash Out.
(f)    Clawback of Compensation upon Certain Terminations of Employment. If
Executive terminates his employment without Good Reason or is terminated by the
Company for Cause prior to the first anniversary of the Effective Date,
Executive shall be required to repay the Company the gross amount of (i) the
Signing Bonus, (ii) the guaranteed Annual Bonus for the 2015 fiscal year, and
(iii) Relocation Expenses, Relocation Gross-Up, and Relocation Cash-Out paid or
reimbursed by the Company pursuant to Section 3(e)(v). If Executive terminates
his employment without Good Reason or is terminated by the Company for Cause
after the first anniversary of the Effective Date but prior to the second
anniversary of the Effective Date, Executive shall be required to repay the
Company the gross amount of the (i) the guaranteed Annual Bonus for the 2015
fiscal year, and (ii) the grant-date value of all Sign-On Equity Awards that
vested during such period. In addition, any unvested portion of the Sign-On
Equity Awards shall be forfeited immediately as of the termination date. The
clawback required by this Section shall be paid and effectuated by Executive to
the Company within forty-five (45) days of the termination date.
(g)    Reservation of Rights. The Company reserves the right to modify, suspend
or discontinue any and all of the employee benefit plans, practices, policies
and programs referenced


4



--------------------------------------------------------------------------------





in subsections (e)(i), (ii) and (iii) above at any time without recourse by
Executive so long as such action is taken with respect to senior executives
generally and does not single out Executive.
4.    Termination.
(a)    Death or Disability. Executive’s employment and all associated rights and
benefits shall terminate automatically upon Executive’s death. If the Company
determines in good faith that the Disability of Executive has occurred, it may
give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
Executive, provided that, within the thirty (30) days after such receipt,
Executive shall not have returned to full-time performance of his duties.
(b)    Cause. The Company may terminate Executive’s employment at any time for
Cause.
(c)    By the Company without Cause. The Company may terminate Executive’s
employment at any time without Cause.
(d)    By Executive for Good Reason. Executive may terminate his employment at
any time for Good Reason subject to the notice and cure provisions set forth in
the definition thereof.
(e)    Reserved.
(f)    Obligations of the Company Upon Termination.
(i)    Death; Disability; For Cause; Resignation without Good Reason. If
Executive’s employment is terminated by reason of Executive’s Death or
Disability or by the Company for Cause or Executive resigns without Good Reason,
this Agreement shall terminate without further obligations to Executive or his
legal representatives under this Agreement, other than for (A) payment of the
sum of (1) Executive’s Annual Base Salary through the date of termination to the
extent not theretofore paid and (2) reimbursement for any unreimbursed business
expenses incurred through the date of termination which shall be paid in a lump
sum in cash within thirty (30) days of the effective date of termination or such
earlier date as may be required by law; (B) any payments, benefits or fringe
benefits to which Executive shall be entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant or this Agreement, which shall be paid at such times and in such forms as
provided for by such plan, program or grant or such earlier date as may be
required by law; and (C) any Annual Bonus earned but unpaid with respect to the
fiscal year ending on or preceding the date of termination, which shall be paid
in a lump sum in cash when such Annual Bonus payment is regularly paid to
similarly situated executives (the payments and benefits described in clauses
(A), (B), and (C) shall be hereinafter referred to as the “Accrued
Obligations”).
(ii)    If the Company terminates Executive’s employment without Cause or
Executive terminates his employment for Good Reason, this Agreement shall
terminate without further obligations to Executive other than:


5



--------------------------------------------------------------------------------





(A)    payment of the Accrued Obligations as described in Section 4(f)(i); and
(B)    payment of the equivalent of twelve (12) months of Executive’s Annual
Base Salary as in effect immediately prior to the date of termination which
shall be paid in a lump sum in cash within sixty (60) days of the effective date
of termination, subject to standard withholdings and other authorized
deductions;
provided, however, that as a condition precedent to receiving the payments and
benefits provided for in this Section 4(f)(ii) (other than payment of the
Accrued Obligations), Executive shall first execute and deliver to the Company
and RRI a general release agreement in a form that is satisfactory to the
Company and RRI, and all rights of Executive thereunder or under applicable law
to rescind or revoke the release shall have expired no later than the date
specified in such release, which shall either be twenty-eight (28) days or
fifty-two (52) days, dependent upon the circumstances, after the date of
termination. If Executive fails to timely execute the release, all payments and
benefits set forth in this Section 4(f)(ii) (other than the payment of the
Accrued Obligations) shall be forfeited; provided, further, notwithstanding any
other provision contained in this Agreement, if Executive receives severance
payments and benefits under the Red Robin Gourmet Burgers, Inc. Executive Change
in Control Severance Plan (as such plan may be modified, amended and/or restated
from time to time), Executive shall have no right to receive the payments and
benefits under this Section 4(f)(iii).
(iii)    Exclusive Remedy. Executive agrees that the payments contemplated by
this Section 4(f) shall constitute the exclusive and sole remedy for any
termination of his employment, and Executive covenants not to assert or pursue
any other remedies, at law or in equity, with respect to any termination of
employment; provided, however, that nothing contained in this Section 4(f)(iii)
shall prevent Executive from otherwise challenging in a subsequent arbitration
proceeding a determination by the Company that it was entitled to terminate
Executive’s employment hereunder for Cause.
(iv)    Termination of Payments. Anything in this Agreement to the contrary
notwithstanding, the Company shall have the right to terminate all payments and
benefits owing to Executive pursuant to this Section 4(f) upon the Company’s
discovery of any breach by Executive of his obligations under the general
release or Sections 5, 6, 7 and 8 of this Agreement.
(g)    Survival of Certain Obligations Following Termination. Notwithstanding
any other provision contained in this Agreement, the provisions in Sections 5
through 11 and 14 through 20 of this Agreement shall survive any termination of
Executive’s employment hereunder (but shall be subject to Executive’s right to
receive the payments and benefits provided under this Section 4).
5.    Confidential Information. Except in the good-faith performance of his
duties hereunder, Executive shall not disclose to any person or entity or use,
any information not in the public domain, in any form, acquired by Executive
while he was employed or associated with the Company or RRI or, if acquired
following the termination of such association, such information which, to
Executive’s knowledge, has been acquired, directly or indirectly, from any
person or entity owing a duty of confidentiality to the Company or RRI, relating
to the Company or its business. Executive agrees


6



--------------------------------------------------------------------------------





and acknowledges that all of such information, in any form, and copies and
extracts thereof are and shall remain the sole and exclusive property of the
Company, and Executive shall on request return to the Company the originals and
all copies of any such information provided to or acquired by Executive in
connection with his association with the Company or RRI, and shall return to the
Company all files, correspondence and/or other communications received,
maintained and/or originated by Executive during the course of such association.
6.    Covenant Not to Compete. Executive agrees that, for the period commencing
on the Effective Date and ending twelve months after the date of termination of
Executive’s employment as Chief Marketing Officer (the “Restrictive Period”),
Executive shall not, directly or indirectly, either for himself or for, with, or
through any other Person, own, manage, operate, control, be employed by,
participate in, loan money to or be connected in any manner with, or permit his
name to be used by, any business that, in the reasonable judgment of the Board,
competes with the Company and its subsidiaries in the burger focused restaurant
business in the State of Colorado or the following casual dining and
brew-centric restaurant concepts (and their successors) in any location:
Chili’s, Applebee’s, Ruby Tuesday, TGIFridays, Texas Roadhouse, BJ’s, Yardhouse,
Millers Ale House and Brickhouse (a “Competitive Activity”). In making its
judgment as to whether any business is engaged in a burger focused Competitive
Activity, the Board shall act in good faith, and shall first provide Executive
with a reasonable opportunity to present such information as Executive may
desire for the Board’s consideration. For purposes of this Agreement, the term
“participate” includes any direct or indirect interest, whether as an officer,
director, employee, partner, sole proprietor, trustee, beneficiary, agent,
representative, independent contractor, consultant, advisor, provider of
personal services, creditor, owner (other than by ownership of less than five
(5%) percent of the stock of a publicly-held corporation whose stock is traded
on a national securities exchange (a “Public Company”).
7.    No Interference. During the Restrictive Period, Executive shall not,
without the prior written approval of the Company, directly or indirectly
through any other Person (a) induce or attempt to induce any employee of the
Company or RRI at the level of Director or higher to leave the employ of the
Company or RRI, or in any way interfere with the relationship between the
Company or RRI and any employee thereof, (b) hire any Person who was an employee
of the Company or RRI at the level of Director or higher within twelve months
after such Person’s employment with the Company or RRI was terminated for any
reason or (c) induce or attempt to induce any supplier or other business
relation of the Company or RRI to cease doing business with the Company or RRI,
or in any way interfere with the relationship between any such supplier or
business relation and the Company or RRI.
8.    Return of Documents. In the event of the termination of Executive’s
employment for any reason, Executive shall deliver to the Company all of (a) the
property of the Company or any of its subsidiaries, and (b) non-personal
documents and data of any nature and in whatever medium of the Company or any of
its subsidiaries, and he shall not take with him any such property, documents or
data or any reproduction thereof, or any documents containing or pertaining to
any Confidential Information.


7



--------------------------------------------------------------------------------





9.    Reasonableness of Restrictions. Executive agrees that the covenants set
forth in Sections 5, 6, 7 and 8 are reasonable with respect to their duration,
geographical area and scope.
In the event that any of the provisions of Sections 5, 6, 7 and 8 relating to
the geographic or temporal scope of the covenants contained therein or the
nature of the business or activities restricted thereby shall be declared by a
court of competent jurisdiction to exceed the maximum restrictiveness such court
deems enforceable, such provision shall be deemed to be replaced herein by the
maximum restriction deemed enforceable by such court.
10.    Injunctive Relief. The parties hereto agree that the Company would suffer
irreparable harm from a breach by Executive of any of the covenants or
agreements contained herein, for which there is no adequate remedy at law.
Therefore, in the event of the actual or threatened breach by Executive of any
of the provisions of this Agreement, the Company, or its respective successors
or assigns, may, in addition and supplementary to other rights and remedies
existing in their favor, apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive or other relief in order to
enforce compliance with, or prevent any violation of, the provisions hereof; and
that, in the event of such a breach or threat thereof, the Company shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Executive from engaging in activities
prohibited hereby or such other relief as may be required to specifically
enforce any of the covenants contained herein.
11.    Extension of Restricted Periods. In addition to the remedies the Company
may seek and obtain pursuant to this Agreement, the restricted periods set forth
herein shall be extended by any and all periods during which Executive shall be
found by a court to have been in violation of the covenants contained herein.
12.    Stock Ownership Requirement. While employed by the Company, Executive
shall be expected to maintain ownership of common stock or stock equivalents in
such amounts and on such terms and conditions as are set forth in the Company’s
Executive Stock Ownership Guidelines established by the Compensation Committee
and in effect from time to time (the “Ownership Guidelines”). Executive is
expected to meet the ownership requirements set forth in the Ownership
Guidelines within the time period stated in the Ownership Guidelines. In the
event Executive is unable to meet his ownership requirements within the defined
time period, Executive shall retain all net after tax profit shares following
option exercise and/or the vesting of restricted stock units until Executive has
satisfied the requirements set forth in this Section 12. No additional liability
shall apply to Executive if Executive fails to satisfy the stock ownership
requirements set forth in this Section 12.
13.    Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:
“Board” means the Board of Directors of the Company.
“Cause” means with respect to the termination by the Company of Executive as an
employee of the Company:


8



--------------------------------------------------------------------------------





(i)    Executive’s continual or deliberate neglect in the performance of his
material duties;
(ii)    Executive’s failure to devote substantially all of his working time to
the business of the Company and its subsidiaries (other than as expressly
permitted in this Agreement);
(iii)    Executive’s failure to follow the lawful directives of the Board or the
Chief Executive Officer in any material respect;
(iv)    Executive’s engaging in misconduct in connection with the performance of
any of his duties, including, without limitation, falsifying or attempting to
falsify documents, books or records of the Company or its subsidiaries,
misappropriating or attempting to misappropriate funds or other property, or
securing or attempting to secure any personal profit in connection with any
transaction entered into on behalf of the Company or its subsidiaries;
(v)    the violation by Executive, in any material respect, of any policy or of
any code or standard of behavior or conduct generally applicable to employees of
the Company or its subsidiaries;
(vi)    Executive’s breach of the material provisions of this Agreement or any
other non-competition, non-interference, non-disclosure, confidentiality or
other similar agreement executed by Executive with the Company or any of its
subsidiaries or other act of disloyalty to the Company or any of its
subsidiaries (including, without limitation, aiding a competitor or unauthorized
disclosure of confidential information); or
(vii)    Executive’s engaging in conduct which is reasonably likely to result in
material injury to the reputation of the Company or any of its subsidiaries,
including, without limitation, commission of a felony, fraud, embezzlement or
other crime involving moral turpitude;
provided, however, Executive will not be deemed to have been terminated for
Cause in the case of clauses (i), (ii), (iv) and (v) above, unless any such
failure or material breach is not fully corrected prior to the expiration of the
ten (10) business day period following delivery to Executive of the Company’s
written notice that specifies in detail of the alleged Cause event(s) and the
Company’s intention to terminate his employment for Cause.
“Disability” means a physical or mental impairment which substantially limits a
major life activity of Executive and which renders Executive unable to perform
the essential functions of his position, even with reasonable accommodation
which does not impose an undue hardship on the Company. The Company reserves the
right, in good faith, to make the determination of disability under this
Agreement based upon information supplied by Executive and/or his medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers.
“Good Reason” shall mean the occurrence, without Executive’s express written
consent, of: (i) a reduction in Executive’s compensation other than as permitted
pursuant to Section Error! Reference source not found. hereof; (ii) a relocation
of the Company’s headquarters to a location more than twenty (20) miles from the
location of the Company’s headquarters prior to such


9



--------------------------------------------------------------------------------





relocation; (iii) any willful breach by the Company of any material provision of
this Agreement; or (iv) a significant reduction in the then-effective
responsibilities of the Chief Marketing Officer; provided that Executive gives
written notice to the Company of the existence of such a condition within ninety
(90) days of the initial existence of the condition, the Company has at least
thirty (30) days from the date when such notice is provided to cure the
condition without being required to make payments due to termination by the
Executive for Good Reason, and the Executive actually terminates his employment
for Good Reason within six (6) months of the initial occurrence of any of the
conditions in (i) - (iv), above.
“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.
14.    Arbitration. Any controversy arising out of or relating to this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or any
other controversy arising out of Executive’s employment, including, but not
limited to, any state or federal statutory or common law claims, shall be
submitted to arbitration in Denver, Colorado, before a sole arbitrator (the
“Arbitrator”) selected from Judicial Arbiter Group, Inc., Denver, Colorado, or
its successor (“JAG”), or if JAG is no longer able to supply the arbitrator,
such arbitrator shall be selected from the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), or other mutually agreed upon arbitration provider, as
the exclusive forum for the resolution of such dispute. Provisional injunctive
relief may, but need not, be sought by either party to this Agreement in a court
of law while arbitration proceedings are pending, and any provisional injunctive
relief granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Executive’s employment, and under no
circumstances shall class claims be processed or participated in by Executive.
The parties agree that Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the Arbitrator’s fee. Executive
and the Company further agree that in any proceeding to enforce the terms of
this Agreement, the prevailing party shall be entitled to its or his reasonable
attorneys’ fees and costs incurred by it or his in connection with resolution of
the dispute in addition to any other relief granted.
15.    Governing Law. This Agreement and the legal relations hereby created
between the parties hereto shall be governed by and construed under and in
accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof. Executive shall submit to the venue and
personal jurisdiction of the Colorado state and federal courts concerning any
dispute for which judicial redress is permitted pursuant to this Agreement;
however the Company is not limited in seeking relief in those courts.


10



--------------------------------------------------------------------------------





16.    Taxes.
(a)    Except as otherwise provided in Section 3(e)(v), and to the extent
specifically provided in Section 17, Executive shall be solely liable for
Executive’s tax consequences of compensation and benefits payable under this
Agreement, including any consequences of the application of Section 409A of the
Code.
(b)    In order to comply with all applicable federal or state income tax laws
or regulations, the Company may withhold from any payments made under this
Agreement all applicable federal, state, city or other applicable taxes.
17.    Section 409A Savings Clause.
(a)    It is the intention of the parties that compensation or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code, and this Agreement shall be interpreted accordingly.
To the extent such potential payments or benefits could become subject to
additional tax under such Section, the parties shall cooperate to amend this
Agreement with the goal of giving Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.
(b)    Each payment or benefit made pursuant to Section 4(f) of this Agreement
shall be deemed to be a separate payment for purposes of Section 409A of the
Code. In addition, payments or benefits pursuant to Section 4(f) shall be exempt
from the requirements of Section 409A of the Code to the maximum extent possible
as “short-term deferrals” pursuant to Treasury Regulation Section
1.409A-1(b)(4), as involuntary separation pay pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii), and/or under any other exemption that may be
applicable, and this Agreement shall be construed accordingly.
(c)    For purposes of this Agreement, phrases such as “termination of
employment” shall be deemed to mean “separation from service,” as defined in
Section 409A of the Code and the Treasury Regulations thereunder.
(d)    If Executive is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and would receive any payment sooner than six (6)
months after Executive’s “separation from service” that, absent the application
of this Section 17(d), would be subject to additional tax imposed pursuant to
Section 409A of the Code as a result of such status as a specified employee,
then such payment shall instead be payable on the date that is the earliest of
(i) six (6) months after Executive’s “separation from service,” or (ii)
Executive’s death.
18.    Entire Agreement. This Agreement constitutes and contains the entire
agreement and final understanding concerning Executive’s employment with the
Company and the other subject matters addressed herein between the parties. It
is intended by the parties as a complete and exclusive statement of the terms of
their agreement. It supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matter hereof. Any representation, promise or agreement not specifically
included in this Agreement shall not be binding upon or enforceable against
either party. This is a fully integrated agreement.


11



--------------------------------------------------------------------------------





19.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Board (or a person expressly
authorized thereby) and Executive, and no course of conduct or failure or delay
in enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.
20.    Miscellaneous.
(a)    Binding Effect. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder without the prior written consent of the
Company.
(b)    Notices. All notices required to be given hereunder shall be in writing
and shall be deemed to have been given if (i) delivered personally or by
documented courier or delivery service, (ii) transmitted by facsimile during
normal business hours or (iii) mailed by registered or certified mail (return
receipt requested and postage prepaid) to the following listed persons at the
addresses and facsimile numbers specified below, or to such other persons,
addresses or facsimile numbers as a party entitled to notice shall give, in the
manner hereinabove described, to the others entitled to notice:
If to the Company, to:
Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
Attention: Chief Executive Officer
Facsimile No.: 303-846-6048
with a copy to:
Bryan Cave Leighton Paisner LLP
One Metropolitan Square
211 N. Broadway, Suite 3600
St. Louis, MO 63102
Attention: Robert J. Endicott
Facsimile No.: 314-259-2447
If to Executive, to:
Jonathan A. Muhtar
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
Facsimile No.: 303-846-6048


12



--------------------------------------------------------------------------------





If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is received.
If given by mail, it shall be deemed to have been given on the third business
day following the day on which it was posted.
(c)    Headings. The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof
(d)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
(e)    Construction. Each party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
(f)    Savings Clause. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
RED ROBIN GOURMET BURGERS, INC.
By: /s/ Denny Marie Post__________
Name: Denny Marie Post
Title: President and Chief Executive Officer


EXECUTIVE:
/s/ Jonathan A. Muhtar_______________
Jonathan A. Muhtar





[Signature Page to Amended and Restated Employment Agreement (Muhtar)]